Title: To George Washington from Nicholas Cooke, 16 February 1776
From: Cooke, Nicholas
To: Washington, George



Sir
Providence february the 16 1776

I Received the Night before last an order from Governr Trumbull to Send immedietly to you all the powder in my possesion that belonged to their colony which he Supposed was about 6000 wt when it was brought here the whole was weighed to Settle with the carter it weighed Cask and all 4217 lb. So that it falls much Short of the Governers Expectation it So unfortinately happened that all the coverd waggons in this Quarter Set out the day before for the camp I Sent a man of Early yesterday morning to procure Some coverd waggons if possable to take it immedietly but he Returnd in the Evening without being able to procure any I have now Ventered to Send it in open carts Rather than to wate the Return of the Waggons Strictly injoyning the carter to take all possable caire to cover it in the best manner he can and if there Should happen to be any foul weather to Get Somthing to cover it from the wet we have nothing Remarkable hear at present I make no dout you had the account of the arival of 60 tons more of Saltpeter 30 tons powder & 1300 Stand of arms at Philadelpha before we had it hear. I am Sir With Great truth and Regard yr Excelencyes most obediant Humble Servant

Nichs Cooke

